                                                                                  rILED
                                                                               ASHET,IU.E IIG
                 IN THE LINITED STATES DISTRICT COT]RT
                                                                                 JAN 0 4 2019
            FoR THE wESTERN DTsTRICT oF NoRTH canornva
                           ASFIEVILLE DIVISION
                                                                           "#.Tffi'EFBf".
                              DOCKET NO. 1 :18CR130

LINITED STATES OF AMERICA
                                                   CONSENT ORDER AND
              v.                                 JUDGMENT OF FORFEITURE

CHRI S TOPFIER ERI C ALEXANDER



       WHEREAS, the defendant, CHRISTOPI#R ERIC ALEXANDER, has
entered into a plea agreement (incorporated by reference herein) with the United
States and has voluntarily pleaded guilty pursuant to Fed. R. Crim. P. 11 to one or
more criminal offenses under which forfeiture may be ordered;

       WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such property; andlor property used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 2l U.S.C. $
853(p) andFed. R. Crim. P.32.2(e); and is therefore subjectto forfeiture pursuant
to 18 U.S.C. 5 2253, provided, however, that such forfeiture is subject to any and all
third party claims and interests, pending final adjudication herein; the defendant
waives his interest,if any, in the property and agrees to the forfeiture of such interest;

      WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P.32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuant to Fed. R. Crim. P.32.2(b)(1) & (c)(2), the Court finds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guilty and that the defendant has a legal or possessory interest
in the property;
       WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding concerning any
ofthe property described below. Ifthe defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. lf any administrative
forfeiture or civil forfeiture proceeding conceming any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to lorleiture;

       WHEREAS, the undersigned United States Magistrate Judge is authorized to
enter this Order by the previous Order of this Court No. 3:05MC302-C (September
8, 2005);

     NOW, THEREFORE, IT IS HEREBY ORDERED THAT the following
property is forfeited to the United States:

           .   Sony Xperia CE0682 tablet

      The United States Marshal and/or other property custodian for           the
investigative agency is authorized to take possession and maintain custody of the
above-described tangible property.

      If and to the extent required by Fed. R. Crim. P.32.2(b)(6),21 U.S.C. S
853(n), and/or other applicable law, the United States shall publish notice and
provide direct written notice ofthis forfeiture.

      Any person, other than the defendant, asserting any legal interest in the
property may, within thirty days of the publication of notice or the receipt of notice,
whichever is earlier, petition the court for a hearing to adjudicate the validity ofthe
alleged interest.

      Pursuant to Fed. R. Crim. P. 32.2(b)(3),upon entry of this Order of Forfeiture,
the United States Attomey's Office is authorized to conduct any discovery needed
to identiff, locate or dispose ofthe property, including depositions, interrogatories,
requests for production of documents and to issue subpoenas, pursuant to Fed- R.
Civ. P. 45.




                                           2
       Following the Court's disposition of all timely petitions hled, a final order of
forfeiture shall be entered, as provided by Fed. R. Crim. P.32.2(c)(2). If no third
party files a timely petition, this order shall become the final order and judgment of
forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United States shall
have clear title to the property and shall dispose ofthe property according to law.
Pursuant to Fed. R. Crim. P.32.2(b)(4)(A), the defendant consents that this order
shall be final as to defendant upon hling.

SO AGREED:




                 States Attomev




FREDILYN SISON
Attorney for Defendant


                                                                      t,
                                           Signed:   dl2,"*"r_    /        .zotg
                                                            /


                                          W. CARLETON           ALF
                                          United States          Judge
                                          Westem District of orth Carolina
